67 F.3d 298
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Owennita E. WRIGHT, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-2193.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 21, 1995.Decided Oct. 3, 1995.

Owennita E. Wright, Appellant Pro Se.  Gary R. Allen, Charles Edward Bookhart, Robert Leslie Baker, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment to the Commissioner on her claim for refund of her 1982 income tax liability and from its order denying her motion for reconsideration.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wright v. United States, No. CA-94-102 (W.D.N.C. Apr. 20, 1995;  Mar. 30, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED